Case 2:16-cv-10253-DPH-EAS ECF No. 151, PageID.1934 Filed 12/11/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 ANTHONY HART,
             Plaintiff,                             Case No: 16-cv-10253
 v.                                                 Honorable: Denise Page Hood
                                                    Magistrate: Elizabeth A. Stafford
 HILLSDALE COUNTY, a Municipal
 Corporation; CHRISTINE WAHTOLA, KWINN
 LEVA, and LT. TIMOTHY PARKER; in their
 individual capacities; CITY OF HILLSDALE, a
 Municipal Corporation; OFFICERS SHELBY
 RATHBUN and TODD HOLTZ, in their
 individual capacities; WATCH SYSTEMS,
 L.L.C., a Louisiana Corporation; and
 MICHIGAN STATE POLICE ANALYSTS
 MELISSA MARINOFF and MARCI KELLEY,
 in their individual and/or official capacities,
 all jointly and severally,
                      Defendants.

  Goodman Hurwitz & James, P.C.         Steven T. Budaj, P.C.
  William H. Goodman (P14173)           Steven T. Budaj (P30154)
  Kathryn Bruner James (P71374)         400 Monroe Street, Suite 490
  Melissa A. Brown (P79127)             Detroit, MI 48226
  1394 E. Jefferson Avenue              (313) 963-9330 voice
  Detroit, MI 48207                     (313) 963-9185 fax
  (313) 567-6170                        stbudaj@counsel.cc
  mail@goodmanhurwitz.com
                               Attorneys for Plaintiff
Case 2:16-cv-10253-DPH-EAS ECF No. 151, PageID.1935 Filed 12/11/20 Page 2 of 3




  Vandeveer Garzia, PC                 Rosati, Schultz, Joppich &
  Roger A. Smith (P27722)              Amtsbuetchler, P.C.
  840 W. Long Lake Rd., Ste 600        James L. Dyer (P32544)
  Troy, MI 48098                       Andrew J. Brege (P71474)
  (248) 312-2900/Fax (248) 879-0042    822 Centennial Way, Suite 270
  rsmith@vgpclaw.com                   Lansing, MI 48917
  Attorneys for Defendants City of     (517) 886-3800
  Hillsdale, Rathbun & Holtz           jdyer@jrsjlaw.com
                                       abrege@jrsjlaw.com
                                       Attorneys for Defendants Hillsdale County,
                                       Wahtola, Leva & Parker
  Rutledge, Manion, Rabaut,            Attorney General’s Office
  Terry & Thomas, P.C.                 James T. Farrell (P35400)
  Dale A. Robinson (P55522)            Sara Trudgeon (P82155)
  300 River Place Drive, Ste. 1400     Cori E. Barkman (P61470)
  Detroit, MI 48207                    P.O. Box 30736
  (313) 965-6100                       Lansing, MI 48933
  drobinson@rmrtt.com                  (517) 373-6434
  Attorneys for Defendant Watch        farrellj@michigan.gov
  Systems                              trudgeons@michigan.gov
                                       barkmanc@michigan.gov
                                       Attorneys for Defendants
                                       Marinoff and Kelly
                                                                                    /



                    NOTICE OF ATTORNEY SUBSTITUTION

      Please take notice that Melissa A. Brown of Goodman Hurwitz & James, P.C.

has been substituted for Huwaida Arraf for Plaintiff Anthony Hart in the above-

captioned matter.



                                       2
Case 2:16-cv-10253-DPH-EAS ECF No. 151, PageID.1936 Filed 12/11/20 Page 3 of 3




      Pursuant to this Notice and ECF #88, Attorneys Arraf and Klaus may be

terminated from electronic notification.


                               Respectfully Submitted:

  /s/ Melissa A. Brown                         /s/ Huwaida Arraf
  Goodman Hurwitz & James, P.C.                Huwaida Arraf
  Melissa A. Brown (P79127)                    c/o Goodman Hurwitz & James, P.C.
  1394 E. Jefferson Avenue                     1394 E. Jefferson Avenue
  Detroit, MI 48207                            Detroit, MI 48207
  (313) 567-6170                               (313) 567-6170
  mail@goodmanhurwitz.com                      Huwaida.arraf@gmail.com


Dated: December 11, 2020

                           CERTIFICATE OF SERVICE

      The undersigned certifies that on this day she filed a copy of Notice of Attorney

Substitution with the Court utilizing the Electronic Filing System which will serve

notice upon all counsel of record.

                                       /s/ Laurel O. Seale
                                       Legal Assistant/Paralegal
                                       Goodman Hurwitz & James, P.C.




                                           3
